                                                                                       FILED
                                                                                    CHARLOTTE,NC

                                                                                     SEP 16 2021
                                                                                  US DISTRICT CO
                                                                                                 URT
                     IN THE UNITED STATES DISTRICT COURT  WESTERN DISTRICT
                                                                           OF Nc
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION

                                                           )    Docket No. 1:21-cr-75-MR-WCM
UNITED STATES OF AMERICA                                   )
                                                           )    BILL OF INFORMATION
       v.                                                  )
                                                           )    Violations:
SPADE K. BAILLY                                            )    18 u.s.c. § 371
                                                           )    42 U.S.C. § 7413(c)(2)(C)
                                                           )

                             THE UNITED STATES CHARGES:

       At all times material to this Bill oflnformation:

                               Relevant Individuals and Entities

     1. At all times relevant to this Bill of Info1mation, SPADE K. BAILLY was an employee
of Spartan Diesel Technologies (hereinafter "Spartan"), and then its successor entities, Patriot
Systems LLC" and "Patriot Diagnostics" (hereinafter, collectively, "Patriot"). He was also the
owner of B2 Enterprises LLC (hereinafter "B2"), Patriot's successor entity.

      2. Spartan was incorporated in April 2010. In early 2017, Spartan was dissolved after
Patriot's owner purchased Spartan's inventory, hired Spartan's sales and service employees, and
continued selling Spartan's products until early 2018. In July 2018, SPADE K. BAILLY created
B2, which purchased Patriot's inventory, hired their sales and service employees, and continued
selling Patriot's products until December 2018, when SPADE K. BAILLY dissolved B2.

     3. At all times relevant to the criminal charge in this Bill of Information, Patriot and B2
maintained sales and service operations in Henderson County, North Carolina.

                                          Background

      4. The purpose of the Clean Air Act is, among other things, "to protect and enhance the
quality of the Nation's air resources so as to promote the public health and welfare and the
productive capacity of its population."· 42 U.S.C. § 7401(b)(l); see also 42 U.S.C. § 7470. In
enacting the Clean Air Act, Congress found that "the increasing use of motor vehicles . . . has
resulted in mounting dangers to the public health and welfare." 42 U.S.C. § 740l(a)(2).
Congress instructed the Environmental Protection Agency (EPA) to establish regulations and
standards to control emissions from motor vehicles which cause or contribute to air pollution
which may reasonably be anticipated to endanger public health or welfare. 42 U.S.C. §
7521(a)(l).

                                              I of3




      Case 1:21-cr-00075-MR-WCM Document 1 Filed 09/16/21 Page 1 of 3
Case 1:21-cr-00075-MR-WCM Document 1 Filed 09/16/21 Page 2 of 3
Case 1:21-cr-00075-MR-WCM Document 1 Filed 09/16/21 Page 3 of 3
